Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 1 of 9




                        Exhibit 1
                                 Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 2 of 9
                                                                                Crow Indian Tribe et al., v United States et al.
                                                                                                 CV 17‐89‐M‐DLC


             Timekeeper                         Title            TrxDate      Hours       Rate            Total        Transaction Description
Timekeeper: Chandler, Lowell        Law Clerk                    06/04/2018       7.30     $100.00            $730.00 FWS document review.
                                                                 06/06/2018       2.90     $100.00            $290.00 Brief cite check.
                                                                 06/07/2018       2.00     $100.00            $200.00 Grizzly Brief review.
                                                                 06/11/2018       0.60     $100.00             $60.00 Brief cite check.
                                                                 06/12/2018       0.60     $100.00             $60.00 Cite check of motion for summary judgment.
                                                                 07/17/2018       3.00     $100.00            $300.00 Spot research assignment on rebutting FWS' post‐hoc rationalization argument.
                                                                 07/18/2018       5.50     $100.00            $550.00 Spot research assignment on rebutting FWS' post‐hoc rationalization argument.
                                                                 07/19/2018       3.10     $100.00            $310.00 Spot research assignment on rebutting FWS' post‐hoc rationalization argument.
                                                                 07/20/2018       5.70     $100.00            $570.00 Finalizing spot research memo on rebutting FWS' post‐hoc rationalization argument.
                                                                 08/01/2018       0.50     $100.00             $50.00 Cite check for word extension request.
                                                                 08/06/2018       2.70     $100.00            $270.00 Response brief cite check.
                                                                 08/07/2018       4.70     $100.00            $470.00 Response brief cite check.
                                                                 08/08/2018       0.40     $100.00             $40.00 Response brief cite check. Subsequent history.
                                      Total: Chandler, Lowell                    39.00                      $3,900.00

Timekeeper: Federman, Erik          Law Clerk                     6/27/2017       3.10     $100.00            $310.00 Cite check of 60‐day notice letter
                                       Total: Federman, Erik                      3.10                        $310.00

Timekeeper: Harbine, Jenny          Staff Attorney               12/18/2017       3.10     $310.00            $961.00 Review GB partial summary judgment motion; Confer with K. O'Brien re same; Confer with T. Preso, J.
                                                                                                                      Purtle re same.
                                                                 01/08/2018       0.60     $320.00            $192.00 Review stay opposition brief; Confer with T. Preso re same.
                                                                 06/11/2018       1.20     $320.00            $384.00 Review, edit draft summary judgment brief.
                                                                 06/12/2018       0.20     $320.00             $64.00 Confer with T. Preso, J. Purtle re edits to brief.
                                                                 08/07/2018       1.30     $320.00            $416.00 Review, suggest edits to reply brief.
                                                                 08/27/2018       1.30     $320.00            $416.00 Moot court and prep for same.
                                                                 08/28/2018       0.70     $320.00            $224.00 Participate in T. Preso moot court.
                                                                 08/01/2019       2.90     $330.00            $957.00 Review draft brief, provide comments on same.
                                        Total: Harbine, Jenny                    11.30                      $3,614.00

Timekeeper: Hogan, Erin             Law Clerk                    08/01/2019       4.80     $100.00            $480.00 cite check opening brief
                                           Total: Hogan, Erin                     4.80                        $480.00

Timekeeper: Janke, Aurora           Associate Attorney           01/10/2018       3.00     $240.00            $720.00 conduct cite check
                                        Total: Janke, Aurora                      3.00                        $720.00

Timekeeper: Morrison, Sharmeen      Law Clerk                    06/06/2018       3.00     $100.00            $300.00 Cite check MSJ brief statement of facts
                                                                 06/11/2018       2.90     $100.00            $290.00 Legal cite check for SJ brief
                                   Total: Morisson, Sharmeen                      5.90                        $590.00

Timekeeper: O'Brien, Katherine      Staff Attorney               12/18/2017       2.70     $230.00           $621.00 review summary judgment brief; confc. w/J. Harbine; confc w/T. Preso + J. Purtle
                                                                 01/09/2018       0.70     $240.00           $168.00 review stay opposition brief
                                                                 03/01/2018       0.40     $240.00             $96.00 call T. Preso re. hearing strategy
                                                                 03/02/2018       5.20     $240.00          $1,248.00 drafting/filing notice of appearance; confc. T. Preso, J. Purtle re. hearing strategy; review key cases in
                                                                                                                      prep. for hearing, hearing outline
                                                                 03/05/2018       2.50     $240.00           $600.00 hearing prep ‐‐ read key cases, drafting argument outline, confc. w/J. Purtle re factual issues, confc.
                                                                                                                      w/T. Preso re. argument points, assembling case summary table, reviewing conservation strategy

                                                                 03/06/2018       6.80     $240.00          $1,632.00 hearing prep: read cases cited in briefs; drafting argument outline; reviewing stay briefing; reviewing
                                                                                                                      key record documents; confc. J. Purtle re. argument strategy
                                                                 03/07/2018       4.50     $240.00          $1,080.00 call T. Preso/confc. J. Purtle, J. Harbine re. stay hearing arguments/strategy; review stay briefing;
                                                                                                                      review key cases from briefing; draft argument outline; review partial SJ motion and responses;
                                                                                                                      review Conservation Strategy
                                                                 03/08/2018       2.50     $240.00           $600.00 call Josh Osborne‐Klein re hearing strategy; drafting argument outline for stay hearing; review
                                                                                                                      standing declarations for hearing
                                                                 03/09/2018       4.50     $240.00          $1,080.00 review/revise hearing argument outline; call T. Preso re. argument strategy/outline revisions

                                                                 03/11/2018       1.70     $240.00            $408.00 hearing prep: review/revise argument outline; draft background facts outline; supplement key cases
                                                                                                                      outline; review Humane Society decision
                                                                 03/12/2018       4.80     $240.00          $1,152.00 hearing prep. ‐‐‐ moot argument, review hearing binder, revise outline
                                                                 03/12/2018       1.90     $240.00            $456.00 moot argument; outline revisions; review key briefs
                                                                 03/13/2018       6.00     $240.00          $1,440.00 travel to/from stay hearing in Missoula
                                                                 03/13/2018       5.40     $240.00          $1,296.00 stay hearing/prep/debrief
                                                                 03/14/2018       0.10     $240.00             $24.00 call B. Rice re hearing/litig next steps
                                                                 03/19/2018       0.20     $240.00             $48.00 call W. Walksalong re. stay hearing
                                                                 06/11/2018       1.30     $240.00            $312.00 review/comment on opening SJ brief
                                                                 08/27/2018       2.00     $240.00            $480.00 Moot/prep/debrief; review key briefs
                                                                 08/28/2018       1.00     $240.00            $240.00 moot
                                                                 04/29/2020       1.90     $260.00            $494.00 moot prep ‐ review dist ct opinion and gov't opening brief, N. Cheyenne resp/reply
                                                                 04/30/2020       1.50     $260.00            $390.00 moot; call T. Preso re same
                                     Total: O'Brien, Katherine                   57.60                     $13,865.00

Timekeeper: Preso, Timothy          Managing Attorney            06/21/2017       0.50     $330.00           $165.00 Review J. Purtle draft 60‐day notice letter
                                                                 06/25/2017       5.00     $330.00          $1,650.00 Review delisting rule
                                                                 06/26/2017       3.00     $330.00           $990.00 Review and edit draft 60‐day notice letter; email clients re same; Teleconference A. Santarsiere re
                                                                                                                      same; confs. J. Purtle re same
                                                                 06/27/2017       3.00     $330.00           $990.00 Review and edit draft 60‐day notice letter; confs. J. Purtle re same
                                                                 06/29/2017       1.50     $330.00           $495.00 Review and edit final 60‐day notice letter; TC J. Purtle re same
                                                                 07/06/2017       4.50     $330.00          $1,485.00 Draft Peacock declaration; review materials re same
                                                                 07/07/2017       2.50     $330.00           $825.00 Draft Peacock declaration; review and edit same; confs. J. Purtle and J. Harbine re same; email D.
                                                                                                                      Peacock re same
                                                                 07/10/2017       0.20     $330.00             $66.00 Email correspondence D. Peacock re standing/harm declaration
                                                                 07/12/2017       1.00     $330.00           $330.00 Review and edit J. Purtle draft N. Varley declaration; research re material for Mangelsen declaration

                                                                 07/13/2017       4.00     $330.00          $1,320.00 Research re material for Mangelsen declaration; conf. J. Purtle re complaint drafting
                                                                 07/13/2017       1.00     $330.00           $330.00 Review and edit revised draft D. Peacock declaration; email D. Peacock re same
                                                                 07/14/2017       3.50     $330.00          $1,155.00 Draft Mangelsen declaration
                                                                 07/17/2017       1.00     $330.00           $330.00 Review and edit revised Peacock declaration; email correspondence D. Peacock re same; email
                                                                                                                      correspondence S. Cedarholm re Mangelsen declaration review; Teleconference T. Wilkinson re same

                                                                 07/18/2017       3.50     $330.00          $1,155.00 Review delisting rule; conf. J. Purtle re drafting of complaint; email J. Osborn‐Klein re meeting with N.
                                                                                                                      Cheyenne Tribe; conf. J. Harbine re same
                                                                 07/19/2017       4.50     $330.00          $1,485.00 Travel to Emigrant for meeting with D. Peacock, conf. D. Peacock re declaration, science issues; return
                                                                                                                      travel from same; conf. B. Rice re delisting issues; conf. B. Rice re same; Teleconference Doug and
                                                                                                                      Pegi Sobey re litigation affidavit
                                                                 07/20/2017       0.50     $330.00           $165.00 Review and edit revised draft Varley declaration; conf. J. Purtle re same




                                                                                                                                                                                                                               1 of 8
                             Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 3 of 9
Timekeeper: Preso, Timothy      Managing Attorney   07/21/2017    2.50   $330.00    $825.00 Review delisting rule
                                                    07/24/2017    2.00   $330.00    $660.00 Review delisting rule; Teleconferences B. Gilbert, D. Mattson re expert assistance; conf. J. Purtle re
                                                                                             legal claims
                                                    07/25/2017   12.00   $330.00   $3,960.00 Travel to Lame Deer for meeting with N. Cheyenne tribal council; meet with tribal council and discuss
                                                                                             case issues; return travel from same
                                                    08/01/2017    1.00   $330.00    $330.00 Review D.C. Circuit ruling in Western Great Lakes wolf delisting case; review email correspondence re
                                                                                             same
                                                    08/05/2017    1.00   $330.00    $330.00 Review final delisting rule
                                                    08/07/2017    3.00   $330.00    $990.00 Review and edit draft complaint; conf. J. Purtle re same; review and edit revised draft Varley
                                                                                             declaration; Teleconference B. Rice, J. Purtle re litigation strategy issues
                                                    08/08/2017    6.00   $330.00   $1,980.00 Review and edit draft complaint; confs. J. Purtle re same
                                                    08/10/2017    1.50   $330.00    $495.00 Review and edit revised draft complaint; confs. J. Purtle re same; Teleconference B. Rice re argument
                                                                                             for same
                                                    08/15/2017    0.80   $330.00    $264.00 Conf. J. Purtle re review and revision of draft complaint; review and edit draft Sobey declaration;
                                                                                             email Sobeys re same
                                                    08/16/2017    3.50   $330.00   $1,155.00 Review and edit revised draft complaint; conf. J. Purtle re same; email J. Osborn Klein re N. Cheyenne
                                                                                             review of draft complaint
                                                    08/17/2017    0.70   $330.00    $231.00 Revise Sobey declaration and email D. Sobey re same; conf. J. Harbine re review of draft complaint

                                                    08/25/2017    1.50   $330.00    $495.00 Review and edit revised draft complaint; conf. J. Purtle re same
                                                    08/29/2017    4.50   $330.00   $1,485.00 Review and edit revised draft complaint and summons, civil cover sheet, and corporate disclosure
                                                                                             statement; confs. J. Purtle re revision and filing plan for same
                                                    08/30/2017    1.00   $330.00    $330.00 Teleconferences J. Purtle re filing of complaint and related documents
                                                    09/01/2017    0.50   $330.00    $165.00 Review and edit revised draft Mangelsen declaration; email T. Mangelsen and S. Cedarholm re same

                                                    09/05/2017    1.00   $330.00    $330.00 Review and edit revised Mangelsen declaration; email correspondence with Mangelsen
                                                                                            representatives re photo exhibits for declaration
                                                    09/08/2017    0.50   $330.00    $165.00 Review revised Mangelsen declaration and conf. J. Hann re processing of photo exhibits for same

                                                    09/22/2017    0.50   $330.00    $165.00 Teleconference M. Bishop re coordination of plaintiff advocacy in parallel cases
                                                    09/28/2017    1.50   $330.00    $495.00 Conf. call all plaintiffs' counsel re case management issues; conf. J. Purtle re same; Teleconference M.
                                                                                            Bishop re same; email plaintiffs' counsel re same; email clients re case update

                                                    09/29/2017    0.50   $330.00    $165.00 Teleconference J. Rasmussen re case management issues; review Aland email re same; conf. J. Purtle
                                                                                            re same
                                                    10/09/2017    1.00   $330.00    $330.00 Teleconference M. Bishop, J. Purtle re strategy for FWS stay request; conf. J. Purtle re same, potential
                                                                                            motion for partial SJ on DPS issue
                                                    10/10/2017    1.30   $330.00    $429.00 Conf. B. Rice, J. Purtle re litigation strategy issues; conf. call NPCA staff re same
                                                    10/17/2017    0.40   $330.00    $132.00 Conf. J. Purtle re drafting of motion for partial SJ
                                                    10/19/2017    0.60   $330.00    $198.00 Confs. J. Purtle re arguments for motion for partial SJ
                                                    10/30/2017    2.00   $330.00    $660.00 Review J. Purtle draft motion for partial SJ re DPS issue; conf. J. Purtle re same; research re same and
                                                                                            arguments for response to FWS stay motion
                                                    11/07/2017    1.00   $330.00    $330.00 Review federal defendants' answer; conf. J. Purtle re same; Teleconference C. Howell re FWS stay
                                                                                            proposal and timeline; conf. J. Purtle re same; Teleconference M. Bishop re same
                                                    11/08/2017    1.00   $330.00    $330.00 Email J. Osborn‐Klein re preparation of standing affidavits; Teleconferences B. Melton, A. Santarsiere
                                                                                            re same, case strategy
                                                    11/13/2017    0.50   $330.00    $165.00 Review court order re consolidation; conf. J. Purtle re same; email M. Bishop re same
                                                    11/14/2017    1.50   $330.00    $495.00 Confs. J. Purtle re response to court order on consolidation; Teleconference M. Bishop re same;
                                                                                            review and edit draft stipulation re same; email S. Adams re NPCA standing affiant; Teleconference J.
                                                                                            Shmidt re CBD standing affidavit
                                                    11/15/2017    1.00   $330.00    $330.00 Review draft case management plan from M. Bishop; conf. J. Purtle re same; email J. Osborn‐Klein re
                                                                                            same; email correspondence J. Schmidt re standing affidavit
                                                    11/16/2017    0.50   $330.00    $165.00 Email correspondence M. Bishop re draft CMP proposal; conf. J. Purtle re same
                                                    11/17/2017    1.00   $330.00    $330.00 Review and edit C. Howell revised draft case management plan proposal; conf. call all counsel re same

                                                    11/19/2017    0.80   $330.00    $264.00 Draft J. Schmidt declaration; email J. Schmidt re same
                                                    11/20/2017    0.80   $330.00    $264.00 Review and edit revised Schmidt declaration; email J. Schmidt re same; review C. Howell revisions to
                                                                                            draft case management plan; Teleconference M. Bishop re same; email J. Osborn‐Klein re same; email
                                                                                            C. Howell re revisions to same
                                                    11/27/2017    0.20   $330.00     $66.00 Conf. J. Purtle re standing declaration for NPCA
                                                    11/28/2017    1.00   $330.00    $330.00 Review revised CMP; conf. J. Purtle re same; email C. Howell re same; Teleconference A. Santarsiere
                                                                                            re case strategy issues
                                                    11/29/2017    0.30   $330.00     $99.00 Teleconferences C. Fisher, W. Walksalong (msgs) re standing affidavit; confs. J. Purtle re filing of case
                                                                                            management proposal
                                                    12/05/2017    1.00   $330.00    $330.00 Review FWS correspondence re reopening notice; conf. J. Purtle re same; email clients, co‐counsel re
                                                                                            same, standing affidavits; Teleconference M. Bishop re reopening notice
                                                    12/06/2017    2.50   $330.00    $825.00 Review FWS notice re reopening of public comment on delisting rule; conf. J. Purtle re same; email
                                                                                            clients re same; review and edit draft motion for partial summary judgment; Teleconference W.
                                                                                            Walksalong re N. Cheyenne standing affidavit; email C. Howell re filing of FWS motion for stay

                                                    12/08/2017    1.20   $330.00    $396.00 Draft W. Walksalong declaration; email W. Walksalong and Ziontz co‐counsel re same; conf. J. Purtle
                                                                                             re same; review and edit draft Camenzind declaration; conf. J. Purtle re same
                                                    12/09/2017    3.00   $330.00    $990.00 Draft motion for partial SJ
                                                    12/14/2017    4.00   $330.00   $1,320.00 Teleconference J. Purtle, N. Arrivo re strategy in response to FWS public comment process; review
                                                                                             and edit revised draft motion for partial SJ; confs. T. True, K. Boyles, S. Mashuda re same

                                                    12/15/2017    1.00   $330.00    $330.00 Review, revise and edit draft SJ brief; confs. J. Purtle re same; email clients, co‐counsel re review of
                                                                                             same
                                                    12/18/2017    1.50   $330.00    $495.00 Conf. call J. Purtle, J. Harbine, K. O'Brien re revision of draft SJ brief; review redlined version of same;
                                                                                             email correspondence with counsel in consolidated cases re extension of time for response to federal
                                                                                             defendants' stay motion
                                                    12/20/2017    2.50   $330.00    $825.00 Review and edit revised draft SJ brief; email clients re same
                                                    12/21/2017    0.40   $330.00    $132.00 Review and edit draft motion for extension to respond to government motion to stay; email J. Purtle
                                                                                             re same, SJ statement of facts
                                                    12/22/2017    1.00   $330.00    $330.00 Review federal defendants' motion for stay and email J. Purtle re same; email correspondence with A.
                                                                                             Santarsiere re timing of stay response and SJ motion
                                                    01/02/2018    3.00   $340.00   $1,020.00 Review and edit revised draft SJ brief and statement of facts; Teleconference M. Bishop re SJ strategy;
                                                                                             email plaintiffs' counsel in consolidated cases re same; Teleconferences J. Purtle re SJ document
                                                                                             revisions and strategy issues
                                                    01/03/2018    2.00   $340.00    $680.00 Teleconferences M. Bishop, N. Arrivo, J. Purtle re SJ strategy and timing; review and edit revised draft
                                                                                             SJ statement of facts; email clients re timing of SJ filing; Teleconferences B. Rice, N. Greenwald re
                                                                                             same; confs. J. Purtle re finalization of SJ filings
                                                    01/04/2018    5.00   $340.00   $1,700.00 Draft opposition to federal motion to stay; conf. J. Purtle re same; review and edit revised draft SJ
                                                                                             brief and SJ motion
                                                    01/05/2018    4.80   $340.00   $1,632.00 Draft opposition to federal motion for stay; confs. J. Purtle re finalization, filing preparations, and
                                                                                             meet and confer re motion for partial SJ; Teleconferences M. Bishop, J. Rasmussen, A. Frostic, N.
                                                                                             Arrivo re SJ strategy and timing issues; conf. J. Purtle re drafting of argument re harm to plaintiffs
                                                                                             from stay




                                                                                                                                                                                                      2 of 8
                             Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 4 of 9
Timekeeper: Preso, Timothy      Managing Attorney   01/08/2018   4.50   $340.00   $1,530.00 Proof, finalize, and coordinate filing of motion for partial SJ and supporting documents; conf. call with
                                                                                            opposing counsel for meet and confer as to same; draft opposition to government motion to stay;
                                                                                            confs. J. Purtle re arguments for same; draft comment letter for FWS post‐decisional comment
                                                                                            process; conf J Purtle re submission of same
                                                    01/09/2018   3.00   $340.00   $1,020.00 Draft and revise opposition to government motion to stay; emails to clients and co‐counsel re review
                                                                                            of same; Teleconference N. Arrivo re stay and SJ issues
                                                    01/10/2018   7.00   $340.00   $2,380.00 Review federal defendants' motion to stay briefing on motion for partial summary judgment; draft
                                                                                            opposition to same; review and edit opposition to federal defendants' motion to stay consolidated
                                                                                            cases; review client and co‐counsel edits to same; confs. J. Purtle re cite check and finalization of
                                                                                            same; review WildEarth Guardians response to stay motion

                                                    01/11/2018   7.00   $340.00   $2,380.00 Review, edit and coordinate finalization and filing of opposition to fed. motion to stay; review other
                                                                                            plaintiffs' stay opposition briefs; draft and revise opposition to fed. motion to stay briefing on motion
                                                                                            for partial SJ; confs. J. Purtle re same; email co‐counsel re same; Teleconference N. Arrivo re HSUS
                                                                                            summary judgment filing
                                                    01/12/2018   3.00   $340.00   $1,020.00 Review, edit, and coordinate filing of opposition to fed. motion to stay briefing on motion for partial
                                                                                            SJ; email clients re stay filings
                                                    01/15/2018   0.70   $340.00    $238.00 Review federal reply re motion to stay briefing on motion for partial SJ; review HSUS motion for
                                                                                            partial SJ
                                                    01/16/2018   0.50   $340.00    $170.00 Teleconference N. Arrivo re stay opposition and SJ filing; review HSUS stay opposition brief
                                                    01/19/2018   0.40   $340.00    $136.00 Teleconference J. Purtle re district court stay order; email clients re same
                                                    01/22/2018   0.80   $340.00    $272.00 Conf. J. Purtle, Teleconference J. Osborne‐Klein re government stay request re shutdown; emails to C.
                                                                                            Howell re same; Teleconference M. Bishop re litigation status; review court order re stay of SJ briefing

                                                    01/24/2018   0.30   $340.00    $102.00 Review federal defendants' reply brief re motion to stay
                                                    01/25/2018   0.50   $340.00    $170.00 Conf. J. Purtle re research on agency post hoc rationalizations; review J. Purtle research notes re same

                                                    01/29/2018   4.00   $340.00   $1,360.00 Review research materials re post‐hoc rationalization issue; draft proposed surreply brief re same;
                                                                                            conf. J. Purtle re argument for same
                                                    01/30/2018   1.50   $340.00    $510.00 Email J. Osborne‐Klein re draft surreply; revise same; Teleconferences N. Arrivo, M. Bishop re filing of
                                                                                            same
                                                    01/31/2018   0.60   $340.00    $204.00 Review draft motion for leave to file surreply, surreply, and cite check of same; email plaintiffs'
                                                                                            counsel re proposed surreply
                                                    02/01/2018   0.70   $340.00    $238.00 Review and finalize surreply and motion for leave to file same; email all counsel re position on
                                                                                            surreply filing; coordinate filing of surreply documents
                                                    02/12/2018   1.00   $340.00    $340.00 Review and edit J. Purtle draft reply re motion for leave to file surreply; confs. J. Purtle re same;
                                                                                            coordinate finalization and filing of same
                                                    03/02/2018   1.30   $340.00    $442.00 Confs. K. O'Brien, J. Purtle re stay argument issues and strategy
                                                    03/05/2018   3.00   $340.00   $1,020.00 Draft email to govt counsel re AR issues; conf. J. Purtle re same; Teleconference N. Arrivo re same;
                                                                                            email plaintiffs' counsel re same; review proposed record supplementation documents re same; revise
                                                                                            email to govt counsel and transmit same; confs. K. O'Brien re points for stay argument

                                                    03/07/2018   0.50   $340.00    $170.00 Conf. call K. O'Brien, J. Purtle, J. Harbine re oral argument strategy
                                                    03/09/2018   2.00   $340.00    $680.00 Conf. call with plaintiffs' counsel re 3‐13 hearing coordination and strategy; Teleconference K. O'Brien,
                                                                                           J. Purtle re same; review and edit K. O'Brien draft argument outline; Teleconference K. O'Brien re
                                                                                           same
                                                    03/12/2018   2.50   $340.00    $850.00 Moot courts for K. O'Brien re stay hearing; review order on motion to file surreply
                                                    03/29/2018   1.00   $340.00    $340.00 Review federal response re AR supplementation issues; conf. J. Purtle re same; Teleconference J.
                                                                                           Mellgren re same; Teleconference N. Arrivo re same, outreach to Aland
                                                    04/03/2018   1.70   $340.00    $578.00 Teleconference N. Arrivo, J. Purtle re record issues and outreach to Aland; conf. call all plaintiffs'
                                                                                           counsel re response to federal defendants on record issues; conf. J. Purtle re review of AR supplement

                                                    04/04/2018   1.50   $340.00    $510.00 Teleconferences N. Arrivo, M. Bishop re strategy and content for joint status report; confs. J. Purtle re
                                                                                           same; email correspondence with plaintiffs' counsel re same
                                                    04/05/2018   1.30   $340.00    $442.00 Teleconferences N. Arrivo, M. Bishop, J. Purtle re drafting and revision of joint status report,
                                                                                           coordination with Aland re same; email correspondence re same; Teleconference J. Osborne‐Klein re
                                                                                           same
                                                    04/06/2018   1.00   $340.00    $340.00 Review and comment on draft joint status report; conf. J. Purtle re same; Teleconference M. Bishop re
                                                                                           same
                                                    04/18/2018   1.00   $340.00    $340.00 Teleconference J. Purtle, N. Arrivo re same; Teleconference J. Purtle, N. Arrivo, M. Bishop re case
                                                                                           scheduling, AR, and privilege issues; email plaintiffs' counsel re same; email clients re assistance with
                                                                                           AR review
                                                    04/19/2018   0.40   $340.00    $136.00 Emails to plaintiffs' counsel, government counsel re case procedure and AR sufficiency; conf. J. Purtle
                                                                                           re same
                                                    04/20/2018   1.50   $340.00    $510.00 Conf. B. Rice, J. Purtle re case strategy issues; email plaintiffs' counsel re case scheduling; conf. J.
                                                                                           Purtle re same
                                                    04/23/2018   2.00   $340.00    $680.00 Conf. call all counsel re SJ briefing schedule; email correspondence among plaintiffs' counsel re same;
                                                                                           Teleconference M. Bishop re same; email clients re AR document review
                                                    04/24/2018   0.50   $340.00    $170.00 Email correspondence with plaintiffs' counsel re SJ briefing schedule
                                                    04/25/2018   0.50   $340.00    $170.00 Email correspondence with plaintiffs' counsel re SJ briefing schedule
                                                    04/26/2018   0.40   $340.00    $136.00 Email correspondence with plaintiffs' counsel re SJ briefing schedule
                                                    04/27/2018   0.80   $340.00    $272.00 Review FWS evaluation of DPS issue; conf. J. Purtle re same; Teleconference N. Arrivo re same

                                                    05/03/2018   1.50   $340.00    $510.00 Review relevant AR documents
                                                    05/04/2018   0.30   $340.00    $102.00 Email correspondence re SJ briefing schedule; Teleconference M. Bishop re same
                                                    05/07/2018   3.50   $340.00   $1,190.00 Review AR materials; review and edit M. Bishop draft joint status report re SJ briefing schedule; email
                                                                                            correspondence with plaintiffs' counsel re same
                                                    05/08/2018   3.50   $340.00   $1,190.00 Review AR materials; confs. J. Purtle re SJ briefing issues
                                                    05/11/2018   2.00   $340.00    $680.00 Review and edit revised draft of joint motion re briefing schedule; Teleconferences M. Bishop, J.
                                                                                            Osborne‐Klein re same; confs. J. Purtle re same; review AR materials
                                                    05/13/2018   5.50   $340.00   $1,870.00 Draft DPS argument for SJ brief; review AR documents
                                                    05/14/2018   1.50   $340.00    $510.00 Confs. J. Harbine re briefing schedule and strategy; review court order re briefing schedule; email
                                                                                            clients re same; email J. Osborne‐Klein re draft DPS argument; review and edit same
                                                    05/15/2018   1.50   $340.00    $510.00 Conf. call all plaintiffs' counsel re SJ brief coordination; review and edit draft DPS argument; email
                                                                                            plaintiffs' counsel re same
                                                    05/23/2018   0.30   $340.00    $102.00 Conf. J. Purtle re recovery argument, joint statement of facts
                                                    05/25/2018   0.50   $340.00    $170.00 Review J. Purtle draft mortality threat argument
                                                    05/28/2018   0.60   $340.00    $204.00 Review and revise draft DPS argument
                                                    05/29/2018   1.50   $340.00    $510.00 Conf. J. Purtle re comments on draft argument re meat‐based diet; review N. Arrivo outline of HSUS
                                                                                            brief; conf. call N. Arrivo, J. Purtle re same; Teleconference M. Bishop re briefing strategy issues

                                                    05/30/2018   3.00   $340.00   $1,020.00 Draft statement of facts re DPS claim; conf. B. Rice re case strategy issues; research re public
                                                                                            comment process argument
                                                    05/31/2018   3.50   $340.00   $1,190.00 Draft public comment argument for SJ brief
                                                    06/01/2018   3.30   $340.00   $1,122.00 Draft public comment argument for SJ brief; research re same; conf. J. Purtle re same, factual
                                                                                            statements; review J. Purtle revised draft mortality threat argument
                                                    06/04/2018   2.50   $340.00    $850.00 Review, revise and integrate draft SJ brief; conf. J. Purtle re same
                                                    06/05/2018   2.00   $340.00    $680.00 Review and revise draft SJ brief; conf. J. Purtle re same; email J. Osborn‐Klein re same
                                                    06/06/2018   0.80   $340.00    $272.00 Review and edit draft statement of facts for SJ brief; conf. J. Purtle re same; email clients, plaintiffs'
                                                                                            counsel re draft SJ brief
                                                    06/07/2018   0.80   $340.00    $272.00 Conf. call plaintiffs' counsel re SJ strategy and coordination issues




                                                                                                                                                                                                        3 of 8
                             Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 5 of 9
Timekeeper: Preso, Timothy      Managing Attorney   06/08/2018    1.00   $340.00    $340.00 Review revised draft brief and client comments re same; email correspondence J. Purtle re same

                                                    06/11/2018    3.50   $340.00   $1,190.00 Review client comments re draft SJ brief; revise draft brief; review consolidated plaintiffs' draft SJ
                                                                                             briefs; emails to plaintiffs' counsel re same; confs. J. Purtle re same
                                                    06/12/2018    3.00   $340.00   $1,020.00 Review and edit revised draft SJ brief; review and edit draft SJ motion; review K. Nokes draft joint
                                                                                             statement of facts; confs. J. Purtle re SJ issues and brief revisions
                                                    06/13/2018    4.00   $340.00   $1,360.00 Revise, revise, proof, and coordinate filing of motion for summary judgment and supporting brief;
                                                                                             confs. J. Purtle re same; email to clients, partners re filing of same
                                                    06/14/2018    0.70   $340.00    $238.00 Review C. Howell email re briefing extension request; Teleconference M. Bishop re same; review
                                                                                             email correspondence from plaintiffs' counsel re same; email C. Howell re same; email B. Gilbert re
                                                                                             case status
                                                    06/15/2018    1.30   $340.00    $442.00 Review other plaintiffs' SJ filings; email clients re same; review fed. motion for extension of word limit
                                                                                             on SJ cross‐motion; Teleconference M. Bishop re response to same; email other plaintiffs' counsel re
                                                                                             response to same
                                                    07/13/2018    0.70   $340.00    $238.00 Review FWS merits brief
                                                    07/23/2018    3.00   $340.00   $1,020.00 Review federal defendants' SJ brief; confs. J. Purtle re same and research tasks arising from same;
                                                                                             email clients re litigation update
                                                    07/24/2018    1.00   $340.00    $340.00 Research re mootness issue; conf. J. Purtle re same
                                                    07/25/2018    4.00   $340.00   $1,360.00 Draft SJ reply brief
                                                    07/26/2018    5.00   $340.00   $1,700.00 Draft SJ reply brief; research re same; conf. J. Purtle re same
                                                    07/27/2018    5.00   $340.00   $1,700.00 Draft SJ reply brief; research re same
                                                    07/28/2018    3.50   $340.00   $1,190.00 Draft SJ reply brief
                                                    07/30/2018    0.50   $340.00    $170.00 Conf. call plaintiffs' counsel re reply briefing extension and case strategy issues
                                                    08/01/2018    6.00   $340.00   $2,040.00 Review and edit draft DPS argument for reply brief; email co‐counsel re same; confs. J. Purtle re
                                                                                             motion to expand word limit; review and edit draft of same; review and edit J. Purtle draft
                                                                                             recovery/meat argument; conf. J. Purtle re same
                                                    08/02/2018    4.50   $340.00   $1,530.00 Draft SJ reply argument re public comment issue; confs. J. Purtle re recovery/meat argument; review
                                                                                             correspondence re motion for word limit expansion; review revised draft of motion; review order
                                                                                             granting same
                                                    08/03/2018    3.80   $340.00   $1,292.00 Review and edit draft recovery/meat argument; review and edit draft DPS and public comment
                                                                                             arguments; confs. J. Purtle re same; email clients re update on reply brief drafting process

                                                    08/04/2018    3.50   $340.00   $1,190.00 Review and edit draft SJ arguments and circulate integrated draft SJ reply brief for client and co‐
                                                                                             counsel review; conf. J. Purtle re same
                                                    08/06/2018    6.00   $340.00   $2,040.00 Review and revise draft SJ reply brief; confs. J. Purtle re same; review comments from A. Santarsiere
                                                                                             re same
                                                    08/07/2018    6.50   $340.00   $2,210.00 Review, revise and edit SJ reply brief; review comments from A. Santarsiere, J. Harbine re same; email
                                                                                             A. Santarsiere re same; coordinate revisions of reply brief with J. Purtle
                                                    08/08/2018    3.30   $340.00   $1,122.00 Review and edit final draft SJ reply brief; confs. J. Purtle re same; coordinate filing of same
                                                    08/09/2018    1.50   $340.00    $510.00 Email clients, partners re filing of SJ reply brief; confs. J. Purtle re correction of same; coordinate
                                                                                             review and proofing of same
                                                    08/10/2018    0.50   $340.00    $170.00 Review corrected SJ reply brief; confs. J. Purtle re preparation and filing of same
                                                    08/16/2018    1.80   $340.00    $612.00 Conf. call M. Bishop, N. Arrivo, J. Purtle re 8/30 hearing and post‐hearing strategy issues; email
                                                                                             correspondence all plaintiffs' counsel re same; conf. J. Purtle re drafting of irreparable harm argument
                                                                                             for post‐judgment motions practice; review and edit draft Mattson expert declaration for same
                                                                                             purpose; email M Bishop re same
                                                    08/17/2018    0.80   $340.00    $272.00 Teleconference B. Gilbert re expert assistance; email B. Gilbert materials re same; conf. J. Purtle re
                                                                                             strategy to address defendants' reply briefs
                                                    08/19/2018    2.00   $340.00    $680.00 Review materials for oral argument
                                                    08/20/2018    4.00   $340.00   $1,360.00 Review and edit draft Gilbert declaration; email B. Gilbert re same; email plaintiffs' counsel re
                                                                                             arrangement for court hearing and related strategy issues; review materials for oral argument; review
                                                                                             and edit draft irreparable harm argument for potential injunction brief; conf. J. Purtle re same

                                                    08/21/2018    3.00   $340.00   $1,020.00 Review and edit revised draft B. Gilbert declaration; conf. J. Purtle re same; email B. Gilbert re same;
                                                                                             review and edit revised draft irreparable harm argument for potential injunction brief; email plaintiffs'
                                                                                             counsel re oral argument procedure; email all counsel re potential inquiry to court re oral argument

                                                    08/22/2018    0.40   $340.00    $136.00 Teleconferences J. Purtle re review of defendants' reply briefs and possible surreply points
                                                    08/23/2018    1.00   $340.00    $340.00 Review and edit revised draft Gilbert declaration; email B. Gilbert re same
                                                    08/24/2018    1.50   $340.00    $510.00 Review and edit M. Bishop draft notice to court re oral argument; email M. Bishop re same; review
                                                                                             and edit revised draft Gilbert declaration and email B. Gilbert re same
                                                    08/25/2018    4.50   $340.00   $1,530.00 Review materials for oral argument
                                                    08/26/2018    4.00   $340.00   $1,360.00 Draft oral argument outline; review materials for oral argument
                                                    08/27/2018    6.00   $340.00   $2,040.00 Prep for oral argument; moot court for same; review and edit revised draft motion for injunction
                                                                                             pending appeal and email all plaintiffs' counsel re same; review and edit revised draft Gilbert
                                                                                             declaration for same; Teleconference B. Gilbert re same
                                                    08/28/2018    5.50   $340.00   $1,870.00 Moot court for oral argument; prep for same; travel to Missoula for same
                                                    08/29/2018   11.00   $340.00   $3,740.00 Prep for court hearing; confs. J. Purtle re issues for same; confs. all plaintiffs' counsel re merits
                                                                                             hearing; moot court for same
                                                    08/30/2018   10.00   $340.00   $3,400.00 Attend and argue at court hearing; confs. with clients and co‐counsel re same; review and coordinate
                                                                                             filing of motion for TRO and preliminary injunction; return travel from hearing; review TRO order;
                                                                                             email and telephone conf. clients re same
                                                    09/05/2018    0.30   $340.00    $102.00 Research re renewal of TRO
                                                    09/10/2018    1.00   $340.00    $340.00 Draft and circulate motion to extend TRO; research re same; email correspondence with plaintiffs'
                                                                                             counsel re same
                                                    09/11/2018    0.80   $340.00    $272.00 Teleconference N. Arrivo re draft motion to extend TRO; revise and circulate same to plaintiffs'
                                                                                             counsel; email opposing counsel re meet and confer on same
                                                    09/12/2018    0.40   $340.00    $136.00 Review and proof final motion to extend TRO; conf. J. Purtle re filing of same
                                                    09/13/2018    1.80   $340.00    $612.00 Review order extending TRO; email correspondence with clients and partners re same; review
                                                                                             responses to motion for PI; conf. J. Purtle re reply to same; Teleconference. M. Bishop re same

                                                    09/14/2018    0.50   $340.00    $170.00 Confs. J. Purtle re arguments re reply in support of preliminary injunction
                                                    09/18/2018    1.00   $340.00    $340.00 Review J. Purtle draft TRO/PI reply brief
                                                    09/19/2018    2.00   $340.00    $680.00 Review and edit draft TRO/PI reply brief; confs. J. Purtle re same
                                                    09/20/2018    1.00   $340.00    $340.00 Review and edit revised draft TRO/PI reply brief; confs. J. Purtle re edits and finalizing same
                                                    09/21/2018    1.00   $340.00    $340.00 Review and edit revised draft preliminary injunction reply brief; confs. J. Purtle re same and filing of
                                                                                            same
                                                    09/24/2018    1.50   $340.00    $510.00 Review merits ruling; email clients re same
                                                    09/25/2018    0.50   $340.00    $170.00 Email clients and partners re merits ruling; review same
                                                    10/10/2018    0.20   $340.00     $68.00 Email to clients re government request for entry of judgment
                                                    10/23/2018    0.30   $340.00    $102.00 Review order re entry of final judgment; email clients, partners re same; email plaintiffs' counsel re
                                                                                            motion for scheduling of attorney fee request
                                                    10/25/2018    0.80   $340.00    $272.00 Draft and circulate motion to extend deadline for attorney fee claim; email all counsel re same

                                                    10/26/2018    0.50   $340.00    $170.00 Email correspondence re motion to extend fee deadline; conf. J. Purtle re response to same
                                                    02/01/2019    0.50   $450.00    $225.00 Review email correspondence re inquiry from 9th Circuit mediator; email mediator re same
                                                    02/08/2019    0.30   $450.00    $135.00 Teleconference J. Pepin re federal appeal strategy; email J. Pepin re same
                                                    02/26/2019    0.20   $450.00     $90.00 Email correspondence with plaintiffs' counsel re proposed briefing schedule from 9th Circuit mediator

                                                    03/01/2019    0.20   $450.00      $90.00 Email correspondence with plaintiffs' counsel re appellate briefing schedule




                                                                                                                                                                                                       4 of 8
                             Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 6 of 9
Timekeeper: Preso, Timothy      Managing Attorney          03/06/2019     0.40   $450.00      $180.00 Teleconference M. Bishop re proposed appellate briefing schedule; email plaintiffs' counsel re
                                                                                                       response to 9th Circuit mediator on same
                                                           03/07/2019     0.30   $450.00      $135.00 Email correspondence with plaintiffs' counsel, all counsel re agreement to 9th Circuit mediator's
                                                                                                       proposed briefing schedule
                                                           03/22/2019     0.20   $450.00        $90.00 Email clients re update on appellate proceedings
                                                           06/18/2019     1.00   $450.00      $450.00 Conf. call all plaintiffs' counsel re appeal strategy; conf. J. Purtle re same; conf. J. Purtle re brief
                                                                                                       drafting strategy
                                                           06/19/2019     3.00   $450.00     $1,350.00 Teleconference D. Caputo, J. Purtle re possible remand rule argument for response brief; review FWS
                                                                                                       brief; review materials re response to same; conf. J. Purtle re same; conf. J. Purtle re motion for
                                                                                                       extension of response brief deadline
                                                           06/20/2019     0.30   $450.00      $135.00 Review and edit J. Purtle draft motion for extension of response brief deadline; conf. J. Purtle re same

                                                           06/24/2019     0.60   $450.00       $270.00 Conf. J. Purtle re revision to motion for extension of briefing schedule; review and edit same

                                                           07/08/2019     0.30   $450.00      $135.00 Conf. J. Purtle re coordination with appellants' counsel re supplemental excerpts of record, draft
                                                                                                       response brief
                                                           07/17/2019     0.50   $450.00      $225.00 Conf. call with all plaintiffs' counsel re briefing coordination
                                                           07/24/2019     4.00   $450.00     $1,800.00 Draft and edit appellate response brief
                                                           07/25/2019     3.20   $450.00     $1,440.00 Draft appellate response brief; conf. J. Purtle re same
                                                           07/26/2019     2.00   $450.00      $900.00 Draft and revise appellate response brief; conf. J. Purtle re same
                                                           07/30/2019     5.50   $450.00     $2,475.00 Draft and revise appellate response brief; confs. J. Purtle re arguments for same
                                                           07/31/2019     6.50   $450.00     $2,925.00 Draft, review, and revise appellate response brief; confs. J. Purtle re arguments for same; email
                                                                                                       clients, consolidated plaintiffs' counsel re review of same
                                                           08/01/2019     0.80   $450.00      $360.00 Review and revise draft response brief; confs. J. Purtle re finalizing of same; review M. Bishop draft
                                                                                                       WildEarth Guardians brief; draft jurisdictional statement for response brief
                                                           08/04/2019     5.00   $450.00     $2,250.00 Review and revise draft appellate response brief; cite‐check of same; conf. J. Purtle re same
                                                           08/05/2019     7.00   $450.00     $3,150.00 Review, revise, finalize and coordinate filing of appellate response brief; confs. J. Purtle re same

                                                           08/06/2019     2.00   $450.00      $900.00 Emails to clients and partners re filing of appellate response brief; review same; review Crow Tribe
                                                                                                       brief
                                                           08/19/2019     0.20   $450.00        $90.00 Review email from J. Pepin re extension for federal reply brief; Teleconference B. Baldwin re same;
                                                                                                       email J. Pepin re same
                                                           10/06/2019     0.80   $450.00      $360.00 Review federal reply brief filed in 9th Circuit
                                                           10/08/2019     0.10   $450.00        $45.00 Email clients re filing of federal appellate reply brief
                                                           01/06/2020     0.50   $460.00      $230.00 Email correspondence with plaintiffs' counsel re scheduling of 9th Circuit argument; Teleconference
                                                                                                       M. Bishop re same; email 9th Circuit re same
                                                           01/07/2020     0.30   $460.00      $138.00 Email plaintiffs' counsel, 9th Circuit re dates for oral argument
                                                           01/15/2020     0.40   $460.00      $184.00 Draft and file response to notice re 9th Circuit hearing dates
                                                           02/24/2020     1.50   $460.00      $690.00 Email clients and partners re oral argument schedule; conf. call M. Bishop, N. Arrivo re potential
                                                                                                       expansion of argument time and format for argument
                                                           02/25/2020     0.20   $460.00        $92.00 Review email correspondence re allocation of oral argument time
                                                           02/26/2020     0.40   $460.00      $184.00 Email correspondence re oral argument time allowance and format; Teleconference J. Rasmussen re
                                                                                                       same
                                                           03/06/2020     0.50   $460.00      $230.00 Review email correspondence re appellee oral argument time allocation; Teleconference M. Bishop re
                                                                                                       same
                                                           03/09/2020     0.30   $460.00      $138.00 Teleconference M. Bishop re oral argument allocation issues
                                                           03/13/2020     0.60   $460.00      $276.00 Conf. call M. Bishop, N. Arrivo re oral argument coordination issues
                                                           03/31/2020     0.30   $460.00      $138.00 Teleconference M. Bishop re 9th Circuit notice re oral argument
                                                           04/14/2020     1.30   $460.00      $598.00 Email correspondence M. Bishop, R. Aland re submission of 9th Circuit oral argument
                                                                                                       acknowledgement form; Teleconference M. Bishop re same; filing of acknowledgement form
                                                           04/21/2020     5.00   $460.00     $2,300.00 Review materials for 9th Circuit argument; email S. Brebner (9th Circuit) re logistics for remote
                                                                                                       argument participation; Teleconference M. Bishop re argument strategy issues; email clients and
                                                                                                       standing declarants re oral argument update
                                                           04/22/2020     5.50   $460.00     $2,530.00 Prepare for oral argument
                                                           04/23/2020     6.00   $460.00     $2,760.00 Review materials in preparation for appellate argument
                                                           04/24/2020     3.50   $460.00     $1,610.00 Review materials in preparation for 9th Circuit oral argument
                                                           04/26/2020     2.30   $460.00     $1,058.00 Review materials and research to prepare for 9th Circuit argument
                                                           04/27/2020     5.00   $460.00     $2,300.00 Review 9th Circuit panel assignment; prep for 9th Circuit argument; email 9th Circuit staff re
                                                                                                       argument participation; Teleconference R. Smith re jurisdictional issues
                                                           04/28/2020     4.00   $460.00     $1,840.00 Prep for 9th Circuit argument
                                                           04/29/2020     5.00   $460.00     $2,300.00 Prep for 9th Circuit argument; Teleconference M. Bishop re jurisdictional issues for same
                                                           04/30/2020     7.00   $460.00     $3,220.00 Moot court for 9th Circuit argument with Earthjustice staff; Teleconference K. O'Brien re same;
                                                                                                       prepare for oral argument; test video connection with 9th Circuit for same; Teleconference M. Bishop
                                                                                                       re oral argument preparation, moot court among plaintiffs' counsel; email correspondence B. Baldwin
                                                                                                       re argument logistics; Teleconference B. Rice re grizzly mortality rate issues

                                                           05/03/2020     3.00   $460.00     $1,380.00 Review materials and prepare for 9th Circuit argument
                                                           05/04/2020     7.80   $460.00     $3,588.00 Prep for 9th Circuit argument; moot court with plaintiffs' counsel re same
                                                           05/05/2020     5.50   $460.00     $2,530.00 Prep for 9th Circuit argument; attend and present 9th Circuit oral argument; email correspondence re
                                                                                                       same
                                                           05/06/2020     0.20   $460.00        $92.00 Email clients and standing declarants re report from 9th Circuit argument
                                                           07/08/2020     2.00   $460.00      $920.00 Review 9th Circuit ruling; email correspondence with clients, standing declarants re same
                                                           07/10/2020     0.20   $460.00        $92.00 Email correspondence with clients to discuss follow‐up on 9th Circuit ruling
                                  Total: Preso , Timothy                483.10             $176,212.00

Timekeeper: Purtle, Josh        Associate Attorney         06/07/2017     1.00   $220.00      $220.00 Started writing draft 60‐day notice letter.
                                                           06/08/2017     3.40   $220.00      $748.00 Wrote 60‐day notice letter.
                                                           06/09/2017     2.40   $220.00      $528.00 Wrote draft 60‐day notice letter. Meeting with Tim Preso about coordination with Tribes, litigation
                                                                                                       strategy.
                                                           06/09/2017     3.00   $220.00      $660.00 Wrote draft 60‐day notice letter.
                                                           06/12/2017     2.00   $220.00      $440.00 Wrote 60‐day comment letter.
                                                           06/13/2017     7.10   $220.00     $1,562.00 60‐day notice letter.
                                                           06/19/2017     6.10   $220.00     $1,342.00 Edited draft 60‐day notice letter. Reviewed ESA regs on delisting.
                                                           06/20/2017     4.80   $220.00     $1,056.00 60‐day notice letter.
                                                           06/23/2017     8.50   $220.00     $1,870.00 Reviewed final delisting rule. Discussed final rule with T. Preso. Checked federal register public
                                                                                                       inspection. Checked news reports for details about release of final rule. Read NPS letters on delisting.
                                                                                                       60‐day notice letter.
                                                           06/26/2017     2.50   $220.00      $550.00 Discussed Final Rule with T. Preso. Draft 60‐day notice letter.
                                                           06/27/2017     3.00   $220.00      $660.00 Gathered exhibits for 60‐day notice letter. Double‐checked letter citations. Read CBD/HSUS letter.
                                                                                                       Reviewed client comments on 60‐day notice letter.
                                                           06/29/2017     4.00   $220.00      $880.00 Finalized 60‐day notice letter citations. Finalized exhibits. Emails from clients about notice letter.
                                                                                                       Proofed letter. Checked in with T. Preso about status of notice letter.
                                                           06/30/2017     1.00   $220.00      $220.00 Sent out 60‐day NOI letter.
                                                           07/11/2017     2.00   $220.00      $440.00 Wrote draft Nathan Varley declaration.
                                                           07/12/2017     2.10   $220.00      $462.00 Edited draft Nathan Varley declaration. Send draft declaration to Nathan.
                                                           07/13/2017     2.00   $220.00      $440.00 Reviewed Doug Peacock's edits on his declaration. Reviewed in litt. research docs sent to us by FWS.
                                                                                                       Reviewed news articles sent to me by Nathan Varley.
                                                           07/17/2017     2.50   $220.00      $550.00 Reviewed draft Thomas Mangelson declaration. Reviewed Nathan Varley's edits on his declaration.
                                                                                                       Started reviewing grizzly bear FOIA docs.




                                                                                                                                                                                                               5 of 8
                           Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 7 of 9
Timekeeper: Purtle, Josh      Associate Attorney   07/18/2017   4.20   $220.00    $924.00 Reviewed FOIA documents. Meeting with Tim Preso about grizzly bear delisting complaint.
                                                   07/20/2017   6.70   $220.00   $1,474.00 Reviewed grizzly bear FOIA docs. Edited Varley declaration in response to T. Preso comments. Called
                                                                                           Nathan Varley about edits to his declaration and left a voicemail.
                                                   07/21/2017   7.20   $220.00   $1,584.00 Started writing first draft of complaint. Reviewed grizzly bear FOIA disclosures.
                                                   07/24/2017   7.10   $220.00   $1,562.00 Wrote first draft of complaint. Reviewed GB FOIA disclosures.
                                                   07/25/2017   7.40   $220.00   $1,628.00 First draft of complaint. Reviewed grizzly bear FOIA disclosures. Email from Nathan Varley about
                                                                                           Blacktail Ponds Bear. Research re: what constitutes a logical outgrowth of a proposed rule.

                                                   07/26/2017   7.80   $220.00   $1,716.00 Wrote first draft of complaint. Emails with Nathan Varley about bear photos that we might attach to
                                                                                           his declaration. Reviewed FOIA docs.
                                                   07/27/2017   7.40   $220.00   $1,628.00 First draft of complaint. Research concerning APA requirements to consider all relevant factors
                                                                                           concerning a decision and to provide a rational explanation for any decision. Reviewed FOIA docs.

                                                   07/28/2017   6.00   $220.00   $1,320.00 Finished reviewing FOIA docs. First draft of complaint.
                                                   07/31/2017   5.80   $220.00   $1,276.00 First draft of complaint.
                                                   08/01/2017   5.40   $220.00   $1,188.00 First draft of complaint. Read Western Great Lakes wolf decision. Email to Andrea Santarsiere about
                                                                                           WGL decision. Reviewed Final Rule: did Service consider the status of the lower‐48 grizzly bear
                                                                                           population as a whole? Emails with Nathan Varley about his bear photographs.

                                                   08/02/2017   1.50   $220.00    $330.00 Edited hard copy of first draft of complaint. Added photos and descriptions of photos to Nathan
                                                                                           Varley declaration.
                                                   08/03/2017   4.10   $220.00    $902.00 Edited draft complaint in hard copy. Inputted hard copy changes into .doc. Sent draft to T. Preso.
                                                                                           Email with Nick Arrivo about Western Great Lakes Wolf decision.
                                                   08/07/2017   1.30   $220.00    $286.00 Call with Bonnie Rice re: grizzly bear experts, status of complaint drafting. Talked to T. Preso about
                                                                                           complaint and Nathan Varley declaration. Send T. Preso Nathan Varley declaration. Edited Varley
                                                                                           declaration. Discussed complaint structure with T. Preso
                                                   08/08/2017   2.30   $220.00    $506.00 Talked to T. Preso about draft complaint. Reviewed and inputted T. Preso edits to complaint.
                                                   08/15/2017   5.30   $220.00   $1,166.00 Edited draft complaint in response to comments from T. Preso. Edited Nathan Varley dec and sent
                                                                                           back to Nathan. Reviewed Sobey declaration. Reread complaint.
                                                   08/16/2017   1.00   $220.00    $220.00 Edited draft complaint in response to T. Preso redline. Circulated draft to clients.
                                                   08/18/2017   0.10   $220.00      $22.00 Emailed Nathan Varley about his declaration.
                                                   08/21/2017   4.70   $220.00   $1,034.00 Added citations to complaint for cite‐checking purposes.
                                                   08/23/2017   6.70   $220.00   $1,474.00 Edited complaint in response to client comments. Checked complaint citations for purposes of
                                                                                           upcoming cite‐check.
                                                   08/24/2017   6.00   $220.00   $1,320.00 Prepared civil cover sheet, summonses, corporate disclosure statement. Reviewed local rules re
                                                                                           complaint filing requirements. Reviewed FRCP on complaint filing requirements. Edited complaint's
                                                                                           discussion of bears' shift to meat food resources. Call with Andrea at CBD concerning her comments.
                                                                                           Made sure citecheck source folder contains all sources cited in complaint.

                                                   08/28/2017   5.00   $220.00   $1,100.00 Inputted Tim Preso's edits on grizzly bear complaint. Reviewed civil cover sheet and other complaint
                                                                                           attachments. Called Bonnie Rice to review her comments. Removed bracketed citations from
                                                                                           complaint. Proofed complaint.
                                                   08/30/2017   1.00   $220.00    $220.00 Filed complaint.
                                                   08/31/2017   0.20   $220.00      $44.00 Sent clients final filed complaint. Reviewed Service copies.
                                                   09/25/2017   2.50   $220.00    $550.00 Prepared and filed proof of service. Asked Jess H. to serve POS. Research concerning when service on
                                                                                           U.S. agencies is effective.
                                                   10/11/2017   5.80   $220.00   $1,276.00 Drafted motion for partial summary judgment.
                                                   10/12/2017   2.00   $220.00    $440.00 Motion for partial summary judgment. Research concerning SJ before administrative record is filed.

                                                   10/17/2017   6.20   $220.00   $1,364.00 Wrote motion for partial SJ. Looked at D. Mont. local rules re SJ briefs.
                                                   10/18/2017   6.00   $220.00   $1,320.00 Drafted motion for partial SJ. Research re Ninth Circuit DPS cases. Started reading Interior solicitor's
                                                                                           opinion on DPS authority.
                                                   10/19/2017   5.60   $220.00   $1,232.00 Motion for partial summary judgment. Discussed draft brief's structure with T. Preso. Research
                                                                                           concerning DPS caselaw in the Ninth Circuit.
                                                   10/23/2017   7.00   $220.00   $1,540.00 Edited motion for partial summary judgment.
                                                   10/24/2017   5.60   $220.00   $1,232.00 Edited memo ISO motion for partial summary judgment. Wrote motion for partial SJ. Started writing
                                                                                           statement of undisputed facts.
                                                   11/13/2017   0.60   $220.00    $132.00 Read show cause order re consolidation. Discussed order with T. Preso. Reviewed Matt Bishop's
                                                                                           grizzly bear complaint.
                                                   11/14/2017   1.60   $220.00    $352.00 Reviewed other parties' complaints. Discussed consolidation strategy with T. Preso Call with Matt
                                                                                           Bishop concerning briefing plan. Read Matt Bishop's draft case management plan.

                                                   11/17/2017   0.80   $220.00    $176.00 Meet and confer call about briefing schedule, stay, other matters.
                                                   11/29/2017   1.30   $220.00    $286.00 Proofed and filed CMP.
                                                   12/06/2017   0.20   $220.00      $44.00 Read public notice concerning DPS issue reconsideration.
                                                   12/07/2017   1.80   $220.00    $396.00 Declarant call with Franz Camenzind. Wrote draft declaration.
                                                   12/08/2017   0.80   $220.00    $176.00 Edited Camenzind declaration.
                                                   12/08/2017   0.10   $220.00      $22.00 Reviewed William Walksalong declaration.
                                                   12/11/2017   6.10   $220.00   $1,342.00 Started writing section on vacatur. Proofed and finalized Camenzind declaration. Wrote joint motion
                                                                                           for extension in stay briefing schedule.
                                                   12/15/2017   1.50   $220.00    $330.00 Reviewed draft motion for partial SJ. Discussed brief with T. Preso..
                                                   12/18/2017   1.10   $220.00    $242.00 Discussed SJ brief with T. Preso, K. O'Brien, J. Harbine. Drafted joint motion for extension.
                                                   12/19/2017   0.60   $220.00    $132.00 Circulate joint extension motion.
                                                   12/21/2017   2.20   $220.00    $484.00 Proofed motion for extension of time. Checked local rules again on motions, signature requirements.
                                                                                           Drafted Statement of Undisputed Facts. Filed motion for extension. Read Motion to Stay.

                                                   12/22/2017   0.40   $220.00      $88.00 Circulated stay motion among clients.
                                                   01/02/2018   3.90   $230.00    $897.00 Call with T. Preso about summary judgment motion. Read motion for partial summary judgment.
                                                                                           Finalized standing declarations. Edited statement of undisputed facts. Cite‐checked summary
                                                                                           judgment brief.
                                                   01/03/2018   5.00   $230.00   $1,150.00 Cite‐checked summary judgment brief. Wrote email to opposing counsel concerning motion. Cite‐
                                                                                           checked statement of undisputed facts. Call with Matt Bishop.
                                                   01/05/2018   3.00   $230.00    $690.00 Wrote section of stay opposition on harm to plaintiffs. Sent email to counsel concerning motion for
                                                                                           partial summary judgment. Send draft to Nick Arrivo. Read T. Preso portion of stay opposition. Ran
                                                                                           tables for SJ brief with J. Hann.
                                                   01/08/2018   6.90   $230.00   $1,587.00 Proofed summary judgment papers. Reviewed draft comment letter. Call with opposing counsel.
                                                                                           Filed motion for summary judgment. Submitted comment letter. Research concerning harm caused
                                                                                           by bureaucratic inertia.
                                                   01/10/2018   1.30   $230.00    $299.00 Read motion to stay summary judgment briefing. Collected exhibits for response brief.
                                                   01/11/2018   5.20   $230.00   $1,196.00 Proofed opposition to stay. Proofed Purtle Declaration. Read draft opposition to motion to stay
                                                                                           briefing. Filed stay opposition. Reviewed other parties' responses to stay motion.
                                                   01/12/2018   2.80   $230.00    $644.00 Cite‐checked response to motion to stay briefing. Proofed opposition to motion to stay SJ briefing.
                                                                                           Filed opposition to motion to stay SJ briefing.
                                                   01/16/2018   1.70   $230.00    $391.00 Read reply to our response to motion to stay summary judgment briefing. Read Humane Society's
                                                                                           motion for partial summary judgment.
                                                   01/18/2018   0.30   $230.00      $69.00 Sent email to clients re hearing order.




                                                                                                                                                                                                  6 of 8
                           Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 8 of 9
Timekeeper: Purtle, Josh      Associate Attorney   01/19/2018    0.20   $230.00      $46.00 Called T. Preso and emailed clients concerning order staying SJ briefing.
                                                   01/22/2018    7.20   $230.00   $1,656.00 Reviewed Administrative Record.
                                                   01/23/2018    8.40   $230.00   $1,932.00 Reviewed Administrative Record.
                                                   01/24/2018    4.60   $230.00   $1,058.00 Reviewed administrative record. Read reply to response to motion to stay.
                                                   01/25/2018    7.10   $230.00   $1,633.00 Reviewed administrative record. Research concerning post‐hoc rationalization caselaw.
                                                   01/26/2018    4.70   $230.00   $1,081.00 Summarized research concerning post‐hoc rationalization caselaw. Reviewed administrative record.

                                                   01/29/2018    5.20   $230.00   $1,196.00 Reviewed Administrative Record. Research re post‐hoc rationalization. Reviewed draft sur‐reply.

                                                   01/30/2018    3.10   $230.00    $713.00 Reviewed administrative record.
                                                   01/31/2018    8.40   $230.00   $1,932.00 Wrote motion for leave to file surreply. Cite‐checked surreply. Reviewed administrative record.

                                                   02/01/2018    7.50   $230.00   $1,725.00 Reviewed administrative record. Proofed surreply and motion for leave to file surreply. Prepared
                                                                                            surreply for filing. Filed motion for leave to file surreply.
                                                   02/02/2018    4.80   $230.00   $1,104.00 Reviewed administrative record.
                                                   02/06/2018    2.70   $230.00    $621.00 Finished reviewing administrative record.
                                                   02/08/2018    0.10   $230.00      $23.00 Read government's response to motion for leave to file surreply.
                                                   02/12/2018    2.60   $230.00    $598.00 Wrote reply in support of motion to file surreply. Citechecked, proofed, and filed that document.
                                                                                            Searched FOIA disclosures for docs on recalibration issue.
                                                   02/23/2018    0.10   $230.00      $23.00 Reviewed new FOIA disclosure.
                                                   02/27/2018    0.60   $230.00    $138.00 Email concerning docs missing from the record. Circulated to plaintiffs' counsel.
                                                   03/27/2018    0.10   $230.00      $23.00 Reviewed DOJ's response on record issues.
                                                   04/03/2018    1.80   $230.00    $414.00 Call with other Plaintiffs concerning administrative record status report. Call with Nick Arrivo
                                                                                            (Humane Society) on same subject. Reviewed government's attorney‐client privilege log.

                                                   04/04/2018    0.40   $230.00      $92.00 Reviewed draft joint status report.
                                                   04/25/2018    0.50   $230.00    $115.00 Reviewed deliberative process docs.
                                                   04/27/2018    0.30   $230.00      $69.00 Reviewed FWS pre‐publication notice concerning Humane Society decision.
                                                   05/08/2018    0.20   $230.00      $46.00 Discussed recalibration issue with T. Preso.
                                                   05/09/2018   10.70   $230.00   $2,461.00 Summary judgment hearing in Missoula (including travel to and from Missoula).
                                                   05/10/2018    6.00   $230.00   $1,380.00 Discussed opening brief with T. Preso. Started writing opening brief. Reviewed deliberative process
                                                                                            documents. Reviewed scientific documents concerning increased bear conflict mortality.

                                                   05/11/2018    8.20   $230.00   $1,886.00 Wrote portion of summary judgment brief. Record review concerning meat consumption issues.

                                                   05/14/2018    5.30   $230.00   $1,219.00 Reviewed T. Preso draft of DPS argument. Wrote draft conflict mortality argument. Reviewed
                                                                                            deliberative documents.
                                                   05/15/2018    7.90   $230.00   $1,817.00 Edited argument on conflict mortality. Reviewed deliberative process docs. Call with other plaintiffs'
                                                                                            counsel re: coordinating briefing.
                                                   05/16/2018    7.30   $230.00   $1,679.00 Reviewed deliberative process documents. Edited draft conflicts argument.
                                                   05/17/2018    5.40   $230.00   $1,242.00 Edited draft conflicts argument. Reviewed deliberative docs.
                                                   05/18/2018    0.90   $230.00    $207.00 Reviewed deliberative process docs.
                                                   05/22/2018    5.70   $230.00   $1,311.00 Reviewed deliberative docs. Edited draft conflict mortality argument.
                                                   05/23/2018    4.20   $230.00    $966.00 Reviewed deliberative docs.
                                                   05/25/2018    2.50   $230.00    $575.00 Reviewed deliberative docs.
                                                   05/29/2018    3.70   $230.00    $851.00 Discussed draft meat/conflicts argument with T. Preso. Edited meat argument. Call with Nick Arrivo
                                                                                            about regulatory mechanisms issue.
                                                   05/30/2018    2.70   $230.00    $621.00 Edited draft meat/conflicts argument.
                                                   05/31/2018    2.20   $230.00    $506.00 Edited meat argument.
                                                   06/04/2018    4.00   $230.00    $920.00 Wrote statement of undisputed facts. Reviewed draft opening brief. Discussed document review
                                                                                            with Sharmeen and Lowell. Reviewed results of doc review.
                                                   06/06/2018    5.90   $230.00   $1,357.00 Edited statement of facts. Proofed statement of facts. Reviewed statement of facts citecheck.

                                                   06/08/2018    1.50   $230.00    $345.00 Reviewed client edits to SJ brief. Research concerning lag effects.
                                                   06/11/2018    6.20   $230.00   $1,426.00 Reviewed client edits on brief. Record research concerning population numbers. Reread brief. Cite‐
                                                                                            checked record citations in brief. Read Humane Society brief.
                                                   06/12/2018    4.50   $230.00   $1,035.00 Cite‐checked brief. Discussed brief with T. Preso. Reviewed joint statement of facts. Finished cite‐
                                                                                            check. Read WildEarth Guardians brief.
                                                   06/13/2018    3.70   $230.00    $851.00 Edited SJ brief. Reviewed docket for standing orders. Proofed brief. Ran tables.
                                                   06/14/2018    0.20   $230.00      $46.00 Discussed government's motion for increased word count with T. Preso.
                                                   06/18/2018    4.70   $230.00   $1,081.00 Coordinated with other Plaintiffs on response to government's motion for word count extension.
                                                                                            Wrote up draft joint response. Filed joint response.
                                                   07/12/2018    1.60   $230.00    $368.00 Read government's response brief.
                                                   07/16/2018    5.50   $230.00   $1,265.00 Reviewed government response brief. Research concerning relationship between post‐hoc
                                                                                            rationalizations and mootness doctrine. Reviewed government's statement of undisputed facts.

                                                   07/17/2018    7.30   $230.00   $1,679.00 Research concerning government's mootness argument. Reviewed government's citations to record
                                                                                            docs allegedly demonstrating consideration of bear populations outside GYE. Started outlining
                                                                                            response to government's response to switch‐to‐meat argument.
                                                   07/18/2018    7.30   $230.00   $1,679.00 Outlined switch‐to‐meat reply argument. Reviewed record documents cited in government's brief.
                                                                                            Research concerning relationship between mootness and post‐hoc rationalizations.

                                                   07/20/2018    4.00   $230.00    $920.00 Wrote draft reply brief. Research concerning lag effects. Research concerning relationship between
                                                                                            mootness doctrine and post‐hoc rationalizations.
                                                   07/23/2018    4.00   $230.00    $920.00 Wrote grizzly bear reply brief. Discussed various reply brief issues with T. Preso.
                                                   07/24/2018    4.50   $230.00   $1,035.00 Edited draft reply brief. Research concerning post‐hoc rationalization argument.
                                                   07/25/2018    2.00   $230.00    $460.00 Research concerning whether superseding agency action moots challenge to earlier action. Edited
                                                                                            reply brief.
                                                   07/27/2018    3.50   $230.00    $805.00 Edited reply brief section.
                                                   07/30/2018    6.90   $230.00   $1,587.00 Reviewed T. Preso draft. Research concerning ripeness issue. Call with other Plaintiffs' attorneys.
                                                                                            Edited my portion of reply draft.
                                                   08/01/2018    8.80   $230.00   $2,024.00 Wrote draft response to feds' statement of undisputed facts. Wrote motion for word count
                                                                                            extension. Discussed draft reply brief with T. Preso. Edited reply brief in response to T. Preso
                                                                                            comments.
                                                   08/02/2018    8.00   $230.00   $1,840.00 Edited reply brief. Filed motion for word count extension. Reviewed draft statement of disputed
                                                                                            facts.
                                                   08/03/2018    4.30   $230.00    $989.00 Edited reply brief section. Reviewed draft response to feds' statement of undisputed facts
                                                   08/04/2018    4.20   $230.00    $966.00 Edited reply brief. Reviewed T. Preso public comment argument draft.
                                                   08/06/2018    3.90   $230.00    $897.00 Finalized comments on draft response to government's statement of undisputed facts. Record
                                                                                            research. Discussed reply brief with T. Preso. Reviewed client comments on brief.
                                                   08/07/2018    7.60   $230.00   $1,748.00 Reviewed client edits on reply brief. Fact cite‐check. Reviewed final draft response to government's
                                                                                            statement of undisputed facts.
                                                   08/27/2018    5.00   $230.00   $1,150.00 Discussed grizzly bear hearing prep with T. Preso. Prepared injunction / stay pending appeal motion.
                                                                                            Read filed surreply. T. Preso oral argument moot. Reviewed Gilbert declaration. Prepared hearing
                                                                                            exhibit.




                                                                                                                                                                                                  7 of 8
                           Case 9:18-cv-00016-DLC Document 234-1 Filed 09/14/20 Page 9 of 9
Timekeeper: Purtle, Josh      Associate Attorney          08/30/2018      10.00   $230.00      $2,300.00 Prep for summary judgment hearing. Summary judgment hearing. Prepared and filed motion for
                                                                                                         temporary restraining order / preliminary injunction after hearing. Travel back to Bozeman from
                                                                                                         Missoula.
                                                          09/11/2018       0.50   $230.00       $115.00 Cite‐checked motion to extend TRO.
                                                          09/12/2018       1.40   $230.00       $322.00 Proofed and filed motion to extend TRO and brief in support.
                                                          09/13/2018       4.50   $230.00      $1,035.00 Reviewed order extending TRO and briefs opposing TRO/PI motion. Ordered transcript of March 13
                                                                                                         stay hearing.
                                                          09/14/2018       6.50   $230.00      $1,495.00 Research for reply brief ISO TRO motion. Drafted reply brief.
                                                          09/16/2018       1.50   $230.00       $345.00 Drafted reply ISO motion for TRO / preliminary injunction.
                                                          09/17/2018       5.80   $230.00      $1,334.00 Finished draft reply ISO motion for TRO, preliminary injunction. Sent draft to T. Preso. Reviewed
                                                                                                         Hilary Cooley declaration.
                                                          09/21/2018       3.00   $230.00       $690.00 Edited reply ISO TRO motion. Proofed brief. Rechecked grizzly bear mortality numbers. Ran brief
                                                                                                         tables. Filed brief.
                                                          09/24/2018       1.00   $230.00       $230.00 Read order on summary judgment.
                                                          09/25/2018       0.60   $230.00       $138.00 Research re appealability of remand order.
                                                          10/23/2018       0.60   $230.00       $138.00 Filed transcript order form.
                                                          10/25/2018       0.50   $230.00       $115.00 Reviewed and proofed motion to extend deadline to file motion for attorney fees.
                                                          12/12/2018       0.30   $280.00         $84.00 Reviewed Ninth Circuit docketing order.
                                                          05/27/2019       0.70   $290.00       $203.00 Read government's opening appeal brief.
                                                          05/28/2019       0.80   $290.00       $232.00 Grizzly bear coalition conference call.
                                                          06/19/2019       1.00   $290.00       $290.00 Drafted motion for extension.
                                                          06/20/2019       1.80   $290.00       $522.00 Started drafting opening appeal brief. Edited motion for deadline extension and supporting
                                                                                                         declaration.
                                                          06/21/2019       6.30   $290.00      $1,827.00 Drafted opening appeal brief. Edited declaration in support of motion for extension.
                                                          06/24/2019       4.80   $290.00      $1,392.00 Drafted appeal response brief. Called Nick Arrivo about extension motion. Edited extension motion.

                                                          06/25/2019       6.60   $290.00      $1,914.00 Edited opening appeal brief. Edited motion for extension.
                                                          06/26/2019       3.00   $290.00       $870.00 Edited motion for extension of time and declaration in support of motion. Drafted opening appeal
                                                                                                         brief. Edited, finalized and filed motion for extension and supporting declaration.
                                                          07/01/2019       6.90   $290.00      $2,001.00 Edited opening appeal brief. Called clerk's office about extension motion. Drafted and filed letter
                                                                                                         notifying court that motion for extension is not opposed.
                                                          07/08/2019       2.00   $290.00       $580.00 Edited appeal response brief.
                                                          07/09/2019       4.40   $290.00      $1,276.00 Drafted opening appeal brief. Coordinated with Chrissy P. on supplemental excerpt of record prep.

                                                          07/11/2019       3.90   $290.00      $1,131.00 Identified page ranges for supplemental excerpts of record. Added missing citations to brief. Emailed
                                                                                                         page ranges to Nick Arrivo for compilation. Email to other plaintiffs' counsel setting time for
                                                                                                         additional conference call.
                                                          07/17/2019       4.00   $290.00      $1,160.00 Revised opening appeal brief. Plaintiffs coordination call.
                                                          07/29/2019       7.60   $290.00      $2,204.00 Revised response brief.
                                                          08/02/2019       2.00   $290.00       $580.00 Inputted JSER citations into opening appeal brief. Reviewed citecheck and inputted changes into brief.
                                                                                                         Checked brief record citations.
                                                          08/04/2019       2.80   $290.00       $812.00 Edited opening appeal brief. Fact citecheck.
                                                          08/05/2019       4.00   $290.00      $1,160.00 Reviewed Ninth Circuit rules on brief filing requirements. Prepared statutory / regulatory addendum.
                                                                                                         Checked brief JSER citations. Finalized and filed opening appeal brief.
                                  Total: Purtle, Joshua                  612.70              $142,478.00

                                               TOTAL                   1,220.5              $342,169.00




                                                                                                                                                                                                               8 of 8
